Citation Nr: 0429787	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a September 1999 rating decision, the RO 
denied the veteran's service-connection claim for PTSD as not 
well grounded.  Subsequently, in August 2001 rating decision 
issued in September 2001, the RO denied the claim on the 
merits.

In July 2004, the veteran testified at a Central Office (CO) 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.  This case must be remanded to the RO 
for compliance with the notice and duty to assist provisions 
of the VCAA.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See 64 Fed. Reg. 32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. 
§ 3.304(f) (2003)).  The 1998 and 1999 criteria for 
evaluating PTSD claims are substantially the same, as both 
versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  The 1999 
amendments primarily codified the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments, 
codifying manual procedures pertaining to PTSD claims 
resulting from personal assault, are not relevant in this 
case.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003).

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran claims that he should be service connected for 
PTSD.  A March 1999 VA examiner determined that the veteran 
met the criteria for PTSD, but that opinion appears to be 
based on the veteran's self-reported stressors, which have 
not been verified.  At that examination, the veteran reported 
that he supplied an infantry unit by the name of the Heart 
125th Infantry Division, the Americount Division; that he 
worked out of Chu Lai as a truck driver hauling rockets out 
of ammo dumps and shipping things between Chu Lai and Da 
Nang; that he remembered his first night over there, flying 
into Cam Ranh Bay, a rocket attack and him saying to himself 
"what have I got myself into, I volunteered for this;" that, 
while he was in Chu Lai, he saw a lot of people whose legs 
and limbs were blown off since he worked with an infantry 
unit; that he experienced about 10 to 15 mini-rocket attacks, 
which made him very nervous; that his first rocket attack in 
Chu Lai hit the mess hall; that this scared him so much that 
he started using heroin that night; and that, on convoy trips 
to and from Chu Lai and Da Nang, they were fired upon by 
snipers and he saw dead bodies on the road.  The veteran also 
recounted one incident, where he saw a man actually cutting 
the ear off one of the Viet Cong as a souvenir; another 
incident, when he went to the morgue with a friend, who 
opened up a body bag and he saw the burnt body inside; and 
that these were the instances he still thought about a 
weekly, or more frequent, basis.  The veteran supplied 
similar statements in support of his claim in December 1998 
and in November 1999.  However, he failed to respond to RO 
letters dated in December 1999 and March 2001 asking for more 
detailed stressor information.

It was not until a July 2004 CO hearing that the veteran 
supplied more detailed stressor information.  At that 
hearing, he testified that he was a truck driver during most 
of the time he was in the Republic of Vietnam; that he drove 
in convoys between Chu Lai and Da Nang three times a week; 
that these convoys were subject to sniper fire and he 
recounted an incident when two members of the convoy were 
killed; that Chu Lai was subject to rocket attacks; that he 
felt suicidal and started using heroin; and that he was given 
an Article 15 for not leaving, and having his gun with him 
in, his hutch during a rocket attack because he felt suicidal 
at the time.  

Service and post-service medical records show treatment for 
alcohol and/or substance abuse (heroin, marijuana, and 
cocaine).  The veteran's August 1971 separation examination 
report reflected "nervous trouble, excessive nar[co]tic 
habit -- habitual use of heroin."  The Board observes that, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
en banc denied, 268 F.3d 1340 (2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 U.S.C.A. § 1110 (West 2002) does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connection disability, such as PTSD.  
In that case, however, the Federal Circuit explained that 38 
U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

The Board notes that the duty to assist includes obtaining 
additional non-VA and VA treatment records, Social Security 
Administration (SSA) records, attempting to verify in-service 
stressor(s) and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
In conjunction with his claim, the veteran was asked to 
identify health care providers, who have treated him for 
PTSD, and to furnish signed authorizations for release of 
records.  The Board notes that the veteran was incarcerated 
until recently.  The claims file contains copies of the 
veteran's service medical records and post-service records 
from the Strong Memorial Hospital in Rochester, New York, and 
VA inpatient and outpatient treatment records from the 
Martinsburg, West Virginia and in Batavia, Canandaigua, and 
Syracuse, New York VA Medical Centers.  However, the veteran 
has not signed authorizations for release of any post-service 
medical records dated after December 2000, including prison 
treatment records.  The veteran testified that he is 
receiving SSA disability benefits.  The Board feels that an 
attempt should be made by the RO to obtain SSA and any 
missing post-service treatment records.  The RO should ask 
the veteran again to identity and sign releases for health 
care providers that have treated him for substance abuse and 
any psychiatric disorder, to include PTSD, and should attempt 
to obtain prison and other missing treatment records.  

Service personnel records include a copy of a July 1971 
Article 15 confirming that the veteran had a weapon with him 
in his hutch.  They also show that he served as a motor 
transport operator in Vietnam from February 11, 1971 to 
September 17, 1971 -- first with Company B of the 123rd 
Maintenance Battalion and then Headquarters & Company A of 
the 723rd Maintenance Battalion.  The Board feels that the RO 
should ask the veteran to provide a comprehensive statement 
regarding his alleged stressor(s).  In addition, the RO 
should prepare a letter asking the U.S. Armed Services Center 
for Unit Records Research (CURR) to provide any available 
information, which might corroborate the veteran's alleged 
in-service stressor(s), in particular verifying whether there 
were rocket attacks at Chu Lai from February to September 
1971, including one that hit the mess hall, and whether 
transport convoy personnel were wounded or killed on the road 
between Chu Lai and Da Nang during the same period of time.  
The record shows several psychiatric diagnoses, including 
PTSD and substance abuse.  On remand, the veteran should be 
afforded a VA psychiatric examination to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include PTSD, due to a verified 
stressor.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for further development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him since his 
discharge from service in November 1971 
for substance abuse and any psychiatric 
disorder, to include PTSD.  The RO should 
attempt to obtain records from each 
health care provider he identifies, in 
particular treatment records from the 
correctional institutions where he was 
housed, to include the Monroe County Jail 
and Ontario County Jail and Penitentiary, 
and any missing VA treatment records from 
the Martinsburg, West Virginia and in 
Batavia, Canandaigua, and Syracuse, New 
York VA Medical Centers.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the veteran reasonable time 
to respond, and inform him that failure 
to respond may result in adverse action. 
Information received should be associated 
with the claims file.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for Unit 
Records Research (CURR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served on 
active duty from November 1969 to 
November 1971 and was a motor transport 
operator in Vietnam from February 11, 
1971 to September 17, 1971 -- first with 
Company B of the 123rd Maintenance 
Battalion and then Headquarters & Company 
A of the 723rd Maintenance Battalion.  
The RO must provide the CURR with copies 
of any personnel records obtained, 
showing service dates, duties, and units 
of assignment, and the veteran's stressor 
statements, including his response, if 
any, to the request for stressor 
information pursuant to this remand, the 
March 1999 VA PTSD examination report, 
the CO hearing transcript, and stressor 
statements dated in December 1998 and 
November 1999.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

6.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for PTSD, on 
a direct basis under 38 C.F.R. § 3.303 
and 38 C.F.R. § 3.304(f) and on a 
presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309; (2) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate his 
claim, (b) that VA has or will seek to 
provide, and (c) that the claimant is 
expected to provide; and (3) request or 
tell the claimant to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

7.  After items 1 through 6 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  The claims file, 
stressor summary and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present. The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of rocket attacks at Chu Lai and 
sniper attacks on transport convoys 
between Chu Lai and Da Nang.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of rocket attacks at Chu 
Lai and sniper attacks on transport 
convoys between Chu Lai and Da Nang.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

8.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for service connection for PTSD, 
including review of any additional 
evidence obtained on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




